COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00252-CV


PATRIOT RESIDENTIAL                                                  APPELLANT
MANAGEMENT SERVICES, LLC

                                        V.

CARLOS LAZO D/B/A MAXWELL                                              APPELLEE
FINISH CO.


                                    ------------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On January 10, 2013, we notified appellant that their brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R.

App. P. 38.6(a). We stated we could dismiss the appeal for want of prosecution

unless appellant or any party desiring to continue this appeal filed with the court

within ten days a response showing grounds for continuing the appeal. See Tex.

      1
       See Tex. R. App. P. 47.4.
R. App. P. 42.3.     We have not received a response showing grounds for

continuing the appeal.

      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.



                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER and WALKER, JJ.

DELIVERED: February 14, 2013




                                     2